DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-7, 9, 11-15, 17, and 19-21 are pending.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Remarks as filed on July 23, 2021

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 17-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gefen et al. (US 7,032,081) (hereinafter Gefen) (published April 18, 2006) in view of Eleftheriou et al. (US 2011/0131369) (hereinafter Ele) (published June 02, 2011).
Regarding Claims 1, 17, and 21, taking claim 1 as exemplary, Gefen discloses an apparatus, comprising: a solid state drive having a controller and a non volatile memory,


the non volatile memory to receive a read command from the controller while the non volatile memory is performing a program operation and without the controller sending a suspend command to the non volatile memory to suspend the non volatile memory's performing of the program operation, and
“The automatic suspend logic 26 (FIG. 4) is operated when an erase or program operation begins 15 (FIG. 3). When detecting one of these operations (erase or program) the automatic suspend logic 26 is triggered. From this moment onwards, the logic waits for a read operation 11 from the device (read operations that requires the device to output real data as opposed to status bits or similar). If the erase/program operation 15 is finished before receiving any read operation 11, the logic and the chip will both return to the idle state 17. Identification of the read operation will be based on the regular and normal means that are supplied by the device (e.g. control signals, address signals, read commands). Upon detection of the read operation 11 the automatic suspend logic 26 executes a process that enters the device into the suspend state 12. The logic can use existing mechanisms inside the device to do this task (e.g. executing the suspend command which is available in certain devices)” (Gefen column 4 line 50 to column 5 line 5; the logic 26 triggers the suspend rather than the controller 20)

a busy signal
“In addition, the logic will indicate that the device is on its way to the automatic suspend state 12 using an external signal (Busy signal) 22. This signal can be used by the platform to hold/retry the read operation 11 attempt or any other mechanism in the CPU/Bus that can delay execution of read/fetch cycles” (Gefen column 5 lines 5-15)

But does not explicitly state where, the read command is able to be received by the non volatile memory when the non volatile memory is asserting a busy signal because the non volatile memory is performing the program operation.
Ele discloses where, the read command is able to be received by the non volatile memory when the non volatile memory is asserting a busy signal because the non volatile memory is performing the program operation.
“If, for example, the first Flash memory interface 500 is still busy transferring data from a previous read or write command while the first logic device 1100 receives another 

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to modify the Bus I/F logic in Gefen to include the logic device of Ele to yield the predictable results of being able to temporarily holding the command in the buffer of the logic device when the memory is busy and unable to process the command while freeing up the CPU to improve efficiency. It would also be obvious to modify the busy signal in Gefen to include it being asserted while memory interface is still busy transferring data from a previous read or write command to yield the predictable results of being able to properly handle the commands when the memory is busy.
Claims 17 and 21 has similar limitations to claim 1 and is rejected for similar reasons.

Regarding Claims 4 and 19, Gefen further discloses wherein the non volatile memory suspends itself upon completion of a read operation performed in response to the read command.
“When in suspend mode 12, the CPU/Bus is free to continue with the read requests. The read operation will subsequently be monitored in order to detect a timeout 13 (a predetermined period of time in which no read operation is done. Upon detection it automatically gives a command to resume operations 14, allowing the program/erase operation 15 to continue” (Gefen column 3 line 60 to column 4 line 1; the memory is suspend for at least the timeout period after read is completed)

Regarding Claims 5 and 20, Gefen further discloses wherein the suspension of the non volatile memory is reported to the controller.
“In addition--the logic may mark in a certain place (e.g. I/O port or a dedicated register) that the device has entered the automatic suspend state 12. This marking can be used by the file system management S/W. In addition, the logic will indicate that the device is on its way to the automatic suspend state 12 using an external signal (Busy signal) 22” (Gefen column 5 lines 5-15)

Regarding Claim 6, Gefen further discloses wherein the suspension is reported with an SR bit.
“In addition--the logic may mark in a certain place (e.g. I/O port or a dedicated register) that the device has entered the automatic suspend state 12. This marking can be used 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gefen (published April 18, 2006) and Ele (published June 02, 2011) as applied to claim 1 above, and further in view of FUJIBAYASHI et al. (US 2008/0091876) (hereinafter Fujibayashi) (published April 17, 2008).
Regarding Claim 3, the combination of Gefen and Ele disclosed the apparatus of claim 1 but does not explicitly state where the controller and non volatile memory communicate over an ONFI interface. Fujibayashi discloses where the controller and non volatile memory communicate over an ONFI interface.
“Moreover, the flash memory controller 801 performs the exchange of data with the flash memory device 802 using a general-purpose protocol (a low level access protocol such as ONFI (Open NAND Flash Interface) or Compact Flash.RTM.)” (Fujibayashi [0186])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to try choosing from a finite number of identified communication protocols as the interface between the controller and memory with reasonable expectation of success.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gefen (published April 18, 2006) and Ele (published June 02, 2011) as applied to claim 1 above, and further in view of Jin et al. (US 2008/0043356) (hereinafter Jin) (published February 21, 2008).
Regarding Claim 7
Jin discloses wherein the non volatile memory is, if a read performed in response to the read command results in an uncorrectable error, to perform a read retry if the non volatile memory is configured to perform a read retry when the read command was issued by the controller to the non volatile memory.
“In response to detecting an uncorrectable read error, the disc drive implements a read retry scheme (i.e., second read operation) to successfully read the information from the sector of the disc medium” (Jin [0003])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the read retry of Jin with the combination of Gefen and Ele to yield the predictable results of being able to have a chance at correctly reading the data from the memory without other operations.

Claims 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gefen (published April 18, 2006) in view of Ele (published June 02, 2011), Durham et al. (US 2005/0278563) (hereinafter Durham) (published December 15, 2005) and NVM Express (https://nvmexpress.org/wp-content/uploads/NVM-Express-1_0e.pdf) (published January 23, 2013).
Regarding Claim 9, Gefen discloses the solid state drive having a having a controller and a non volatile memory,
“According to the present invention there is provided a system for enabling usage of non-volatile memory, and in particular flash memory, for code execution and data storage/processing, comprising: CPU/Bus/Controller; Non volatile array” (Gefen column 2, lines 55-65)

the non volatile memory to receive a read command from the controller while the non volatile memory is performing a program operation and without the controller sending a suspend command to the non volatile memory to suspend the non volatile memory's performing of the another operation, and
“The automatic suspend logic 26 (FIG. 4) is operated when an erase or program operation begins 15 (FIG. 3). When detecting one of these operations (erase or program) the automatic suspend logic 26 is triggered. From this moment onwards, the 

a busy signal
“In addition, the logic will indicate that the device is on its way to the automatic suspend state 12 using an external signal (Busy signal) 22. This signal can be used by the platform to hold/retry the read operation 11 attempt or any other mechanism in the CPU/Bus that can delay execution of read/fetch cycles” (Gefen column 5 lines 5-15)

But does not explicitly state an apparatus, comprising: a) a host comprising: i) plurality of processing cores; ii) a peripheral control hub; b) an NVMe link coupled to the peripheral control hub; c) a solid state drive coupled to the peripheral control hub through the NVMe link, and where, the read command is able to be received by the non volatile memory when the non volatile memory is asserting a busy signal because the non volatile memory is performing the program operation.

Ele discloses where, the read command is able to be received by the non volatile memory when the non volatile memory is asserting a busy signal because the non volatile memory is performing the program operation.
“If, for example, the first Flash memory interface 500 is still busy transferring data from a previous read or write command while the first logic device 1100 receives another command from the Flash memory controller 200, the first logic device 1100 may store that command and associated data in the first buffer memory 1130” (Ele [0052])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to modify the Bus I/F logic in Gefen to include the logic device of Ele to yield the predictable results of being able to temporarily holding the command in the buffer of the logic device when the memory is busy and unable to process the command while freeing up the CPU to improve 
Durham discloses an apparatus, comprising: a) a host comprising: i) plurality of processing cores; ii) a peripheral control hub;
“host processor 410 may be coupled to memory subsystem 420, which includes memory and/or one or more memory controllers. Note that processor 410 may include a single processing core, or may have multiple processors /processing cores. Host processor 410 may also be interconnected with I/O controller hub (ICH) 430, which represents one or more control circuits that may include a processor, to interface with peripheral devices” (Durham [0044])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the host having processing cores and a control hub of Durham with the combination of Gefen and Ele to yield the predictable results of being able to access the storage.
NVM Express discloses b) an NVMe link coupled to the peripheral control hub; c) a solid state drive coupled to the peripheral control hub through the NVMe link.
“NVM Express™ (NVMe™) is a register level interface that allows host software to communicate with a non-volatile memory subsystem. This interface is optimized for Enterprise and Client solid state drives, typically attached to the PCI Express interface” (NVM Express page 8)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to substitute the interface disclosed in the combination of Gefen, Ele, and Durham with the NVMe interface of NVM Express to obtain the predictable results of optimized access to SSDs attached to the PCIe interface.

Regarding Claim 12, Gefen further discloses wherein the non volatile memory suspends itself upon completion of a read operation performed in response to the read command.
“When in suspend mode 12, the CPU/Bus is free to continue with the read requests. The read operation will subsequently be monitored in order to detect a timeout 13 (a 

Regarding Claims 13, Gefen further discloses wherein the suspension of the non volatile memory is reported to the controller.
“In addition--the logic may mark in a certain place (e.g. I/O port or a dedicated register) that the device has entered the automatic suspend state 12. This marking can be used by the file system management S/W. In addition, the logic will indicate that the device is on its way to the automatic suspend state 12 using an external signal (Busy signal) 22” (Gefen column 5 lines 5-15)

Regarding Claim 14, Madraswala further discloses wherein the suspension is reported with an SR bit.
“In addition--the logic may mark in a certain place (e.g. I/O port or a dedicated register) that the device has entered the automatic suspend state 12. This marking can be used by the file system management S/W. In addition, the logic will indicate that the device is on its way to the automatic suspend state 12 using an external signal (Busy signal) 22” (Gefen column 5 lines 5-15)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gefen (published April 18, 2006), Ele (published June 02, 2011), Durham (published December 15, 2005) and NVM Express (published January 23, 2013) as applied to claim 9 above, and further in view of Fujibayashi (published April 17, 2008).
Regarding Claim 11, the combination of Gefen, Ele, Durham, and NVM Express disclosed the apparatus of claim 9, but does not explicitly state where the controller and non volatile memory communicate over an ONFI interface. Fujibayashi discloses where the controller and non volatile memory communicate over an ONFI interface.
“Moreover, the flash memory controller 801 performs the exchange of data with the flash memory device 802 using a general-purpose protocol (a low level access protocol such as ONFI (Open NAND Flash Interface) or Compact Flash.RTM.)” (Fujibayashi [0186])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to try choosing from a finite number of identified communication protocols as the interface between the controller and memory with reasonable expectation of success.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gefen (published April 18, 2006), Ele (published June 02, 2011), Durham (published December 15, 2005), and NVM Express (published January 23, 2013) as applied to claim 9 above, and further in view of Jin (published February 21, 2008).
Regarding Claim 15, the combination of Gefen, Ele, Durham, and NVM Express discloses the apparatus of claim 9, but does not explicitly state wherein the non volatile memory is, if a read performed in response to the read command results in an uncorrectable error, to perform a read retry if the non volatile memory is configured to perform a read retry when the read command was issued by the controller to the non volatile memory.
Jin discloses wherein the non volatile memory is, if a read performed in response to the read command results in an uncorrectable error, to perform a read retry if the non volatile memory is configured to perform a read retry when the read command was issued by the controller to the non volatile memory.
“In response to detecting an uncorrectable read error, the disc drive implements a read retry scheme (i.e., second read operation) to successfully read the information from the sector of the disc medium” (Jin [0003])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the read retry of Jin with the combination of Gefen, Ele, Durham, and NVM Express to yield the predictable results of being able to have a chance at correctly reading the data from the memory without other operations.

Response to Arguments
Applicant's arguments filed July 23, 2021 have been fully considered but they are not persuasive. 
Applicant Argues:
a)	Unfortunately for the Examiner’s position, the above disclosure of Eleftheriou does not mention or contemplate a “busy signal”. Rather, Eleftheriou merely refers to a flash memory interface that is “busy”. The “busy” of Eleftheriou simply means the interface is in the act of transferring information, whereas, a “busy signal” as recited in the Applicant’s claim is a specific, asserted signal. It is the Applicant’s understanding that it is possible for an interface to be “busy” without the “busy signal” being asserted, and that, paragraph [0052] of Eleftheriou pertains to this particular situation. As such, the disclosure relied upon by the Examiner does not meet the claim limitation as the Examiner contends.
With respect to (a), under 35 USC § 103 it is the determination of if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious. Applicant appears to be only looking at Eleftheriou by itself rather than the combination of Gefen and Eleftheriou. While it is true Eleftheriou only mentions the flash memory interface being busy and storing the command in the buffer memory as a result, Gefen explicitly discloses a busy signal by reciting “In addition, the logic will indicate that the device is on its way to the automatic suspend state 12 using an external signal (Busy signal) 22. This signal can be used by the platform to hold/retry the read operation 11 attempt or any other mechanism in the CPU/Bus that can delay execution of read/fetch cycles”. One of ordinary skill in the art would readily see that this busy signal can be used to also indicate that the “Flash memory interface is still busy transferring data from a previous read or write command” and will be used to “hold/retry the read operation 11 attempt or any other mechanism in the CPU/Bus that can delay execution of read/fetch cycles”. The combination of Gefen and Eleftheriou would yield the use of a busy signal to indicate that the non-volatile memory device is busy performing a previous write .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/SIDNEY LI/Examiner, Art Unit 2136       

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136